Citation Nr: 0023267	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-12 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for a disability 
manifested by insomnia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The appellant served on active duty from August to December 
1970.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama.

Remand is required to permit the RO to fulfill due process 
requirements.  In February 1999, the RO issued a supplemental 
statement of the case (SSOC) in this appeal.  Thereafter, in 
connection with another claim, the RO associated with the 
claims file VA treatment records (received in March 1999), VA 
examination reports (April and May 1999), and Social Security 
Administration records (received in October 1999).  When 
additional evidence is received by the RO after an appeal has 
been initiated, but before the appeal has been transferred to 
the Board, the evidence is to be referred to the appropriate 
rating agency for review and disposition.  If a statement of 
the case or SSOC has already been prepared, a SSOC must be 
prepared and provided to the appellant and his 
representative, unless the evidence duplicates evidence 
already of record or is not relevant to the issue or issues 
on appeal.  38 C.F.R. § 19.37 (1999).

The records associated with the file since the February 1999 
SSOC are voluminous, and there do appear to be references to 
at least one of the conditions here under appeal.  
Accordingly, this case must be remanded for due process.

This case is remanded for the following:

Review the Social Security records 
received in October 1999, the VA 
treatment records received in March 1999, 
and the VA examination reports from April 
and May 1999 in connection with the 
claims of entitlement to service 
connection for diabetes and a disability 
manifested by insomnia.  Determine 
whether any additional development should 
be undertaken prior to readjudicating 
these claims, and undertake the 
development indicated before proceeding.  
If any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case to the appellant and his 
representative, allowing an appropriate 
period to respond.

Thereafter, the case is to be returned to the Board, 
following appropriate appellate procedure.  The purpose of 
this remand is to accord due process.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


